A0245B                      in a Criminal



                           UNITED STATES DISTRICT COURT
                                         SOUTHERN DISTRICT OF CALIFORNIA

                 United States of America                                              JUDGMENT IN A CRIMINAL CASE
                             v.                                                        (For Offenses Committed On or After November I, 1987)


               Wilber Adrian Galvan-Acosta                                             Case Number: 2: 19-mj-l 0549

                                                                                       Benjamin B. Kington
                                                                                       Defendant's Attorney


REGISTRATION NO. 88741298
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint
                                   -------"--------------------_.;_____
D was found guilty to count(s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section          Nature of Offense                                                                              Count Number(s)
8:1325                   ILLEGAL ENTRY (Misdemeanor)                                                                    1

     The defendant has been found not guilty on count(s)
                               -------------------
•    Count(s)
                ------------------
                                   dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                      )tnME SERVED                                                    _ _ _ _ _ _ _ _ days

 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
 •  Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                            Wednesday, September 4, 2019
                         ,---:-~-------.i..&ate of Imposition of Sentence
                                       FILED
Received   .J~:::::;;:C~~~~=r;-~D--:~::7
           D                             ~                                         0 ORABLE RUTH B       EZ MONTENEGRO
                                                                                   NITED STATES MAGISTRATE JUDGE
                            CLERK l;:-, llSl HiCI COURT
                         SOUTHEH'•, )IS !RICI OF CALIFORNIA
                         BY   ··--·-··· ,,,.. ,, ...... H ...........~-•· DEPUTY
Clerk's Office Copy                                                                                                               2: 19-mj-10549
